1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   PATRICK J. CAVANAUGH,                            )   Case No.: 1:17-cv-0832- LJO - JLT
                                                      )
12                 Plaintiffs,                        )   ORDER DENYING REQUEST TO EXTEND THE
                                                      )   DEADLINE BY WHICH TO FILE THE
13          v.                                        )   DISMISSAL DOCUMENTS
14   DONNY YOUNGBLOOD, et al.,                        )   (Doc. 95)
                                                      )
15                 Defendants.                        )
                                                      )
16
17          Recently, defense counsel Mr. Thomson contacted the Clerk of the Court by email (with a

18   copy to opposing counsel) requesting an informal telephonic conference related to a disagreement as

19   to verbiage of the settlement document. Defense counsel reported,

20                  Mr. Karan and I have been unable to agree on the extent of the settlement and
            the language for the Settlement Agreement and Release. I would respectfully request
21          an informal conference to discuss the nature and extent of the agreed upon settlement
            and the appropriate language for the Settlement Agreement.
22                  Alternatively, we should also discuss the possibility of withdrawing the
            settlement agreement and replacing the matter on the trial calendar.
23                  If you have further questions regarding the forgoing, I am willing to submit
            further information.
24
25   When the Clerk of the Court sought acceptable times for the conference from plaintiff’s counsel, Mr.

26   Karan, he responded,

27                  The only term at issue, as far as I can tell, is Mr. Thomson's desire to use this
            settlement to resolve a case pending in the superior court. The proposed release drafted
28          by Mr. Thomson includes extremely broad terms of matters to be released without any
            specific references to the superior court case. Therefore, I included a sentence to
                                                          1
1           explicitly exclude the superior court case from the terms of the release. Mr. Thompson
            found that to be unacceptable. Mr. Thomson will tell the Court that some of the facts in
2           this case overlap some of the facts in the superior court. That does not render the
            superior court case this case. The two cases seek different results. The superior court
3           case does not include a claim for damages.
                    At no point in this case did either Mr. Fontes or Mr. Thomson, or anybody
4           representing Defendants here, raise the issue of the superior court case in the context of
            settling this case. A dismissal of the superior court case is a material issue. Mr.
5           Cavanaugh did not agree to dismiss the superior court case. Such a dismissal is not a
            term of this settlement agreement. Mr. Cavanaugh objects to the County's attempt to
6           obtain a resolution of the superior court case through the backdoor of an over broad
            release in this case.
7                   I recall the Court's admonition to Mr. Cavanaugh on the record stressing to him
            that he does not get a do-over because he decides the next day that the deal wasn't good
8           enough. The same applies to Defendants.
                    I see no reason to involve the Court in this matter. This case has been settled
9           and put on a dismissal track. The only obligation at issue is the obligation to work in
            good faith to memorialize the material terms of the agreement as set forth on the
10          Court's record.

11   After reading Mr. Karan’s comments (which were also copied to Mr. Thomson), Mr. Thomson then

12   provided a little more detail from the defendants’ perspective,

13                   The defendants have sent Mr. Karan at least four different iterations of the
            Settlement Agreement with one or more offering to exclude by Court and case number
14          the matter to which he is referring. Mr. Karan continues to refuse to sign and have his
            client sign the proposed Agreement.
15                   While defendants believe that Cavanaugh and Karan agreed to forever dismiss
            all allegations regarding the incident, which would end that portion of his writ matter,
16          defendants have attempted to work with Mr. Karan to resolve the issue, but to no avail.
            In light of the continuing refusal, we would seek to learn the Court’s thoughts on what
17          was “dismissed” on the record at the Settlement Conference.

18   Seemingly Mr. Karan believed the parties could resolve the matter themselves and, therefore, Mr.

19   Karan felt the Court’s involvement was unnecessary. Thus, the Court did not schedule the conference.

20          Now, Mr. Karan has filed a request to extend the deadline to file the dismissal documents.

21   (Doc. 95) Mr. Karan and the plaintiff cannot have it both ways. Either they believe the parties can

22   resolve the dispute or they can’t. If they can, there is no reason why they cannot resolve it and have

23   the dismissal documents filed as order. Thus, the request is DENIED.

24
25   IT IS SO ORDERED.

26      Dated:     September 9, 2019                           /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28

                                                        2
